UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-7204


UNITED STATES OF AMERICA,

                      Plaintiff - Appellee,

          v.

DONNA MILLWOOD ROBERTS,

                      Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg. Henry F. Floyd, District Judge.
(7:09-cr-00654-HFF-2; 7:10-cv-70297-HFF)


Submitted:   November 15, 2011            Decided:   November 18, 2011


Before NIEMEYER and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Donna Millwood Roberts, Appellant Pro Se.        William Jacob
Watkins, Jr., OFFICE OF THE UNITED STATES ATTORNEY, Greenville,
South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Donna Millwood Roberts seeks to appeal the district

court’s      order    dismissing       her     28    U.S.C.A.       § 2255      (West    Supp.

2011) motion.          We dismiss the appeal for lack of jurisdiction

because the notice of appeal was not timely filed.

              When the United States or its officer or agency is a

party, the notice of appeal must be filed no more than sixty

days after the entry of the district court’s final judgment or

order, Fed. R. App. P. 4(a)(1)(B), unless the district court

extends the appeal period under Fed. R. App. P. 4(a)(5), or

reopens the appeal period under Fed. R. App. P. 4(a)(6).                                “[T]he

timely      filing    of     a   notice   of       appeal      in   a   civil    case    is    a

jurisdictional requirement.”                 Bowles v. Russell, 551 U.S. 205,

214 (2007).

              The district court’s order was entered on the docket

on   June     21,    2011.       The   notice       of    appeal     was   filed,       at   the

earliest, on August 30, 2011. *                Because Roberts failed to file a

timely notice of appeal or to obtain an extension or reopening

of the appeal period, we dismiss the appeal.                            We dispense with

oral       argument    because      the   facts          and   legal     contentions         are

       *
      For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to
the court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266
(1988).



                                               2
adequately   presented   in   the   materials   before   the   court   and

argument would not aid the decisional process.



                                                               DISMISSED




                                    3